*1225ORDER
The mandate of June 30, 2010 is withdrawn. The Opinion filed on April 20, 2010, is amended as follows: on slip Opinion page 5872, replace the Conclusion with the following:
For the foregoing reasons, the judgment of the district court with respect to prejudgment and postjudgment interest is vacated and remanded for further consideration. The judgment with respect to amounts of recoupment for excess diversions in 1974, 1975, 1978, 1979, and spills in 1979 and 1980, as well as the denial of recoupment for excess diversions in the years 1973, 1976, 1985, and 1986, is vacated and remanded for recalculation of the effect of gauge error. The judgment with respect to spills from 1981-84 is vacated and remanded for a determination of the amount of water spilled during those years. The judgment of the district court is otherwise affirmed.